FILED
                                              United States Court of Appeals
                                                      Tenth Circuit
               UNITED STATES COURT OF APPEALS
                                                    March 29, 2012
                      FOR THE TENTH CIRCUIT
                                                 Elisabeth A. Shumaker
                                                     Clerk of Court

WILLIAM L.A. CHURCH,

          Plaintiff-Appellant,
v.                                         No. 11-6272
                                    (D.C. No. 5:10-CV-01111-R)
OKLAHOMA CORRECTIONAL                      (W.D. Okla.)
INDUSTRIES; CELLFOR, INC.;
STATE OF OKLAHOMA, ex rel.
OKLAHOMA DEPARTMENT OF
CORRECTIONS; JUSTIN JONES,
Director, DOC; JOHNNY BLEVINS,
Administrator, DOC; DAVID
PARKER, Warden; CHARLENE
BREDEL, Trust Fund Supervisor;
GERALD DAVID, Plant Manager;
ALEX LUNN, Industry Manager,
Supervisor; BOB THOMLINSON,
Superintendent; RICK VERHINES,
Vice President, CellFor, Inc.;
JAMMIE PATTERSON, Factory
Superintendent; JENNIFER LOYD,
CellFor, Inc.; OKLAHOMA PARDON
AND PAROLE BOARD; SUSAN B.
LOVING, Chairman, Oklahoma
Pardon and Parole Board; JANE F.
WHEELER, Assistant Attorney
General; VIRGINIA DEPARTMENT
OF CORRECTIONS; VIRGINIA
PAROLE BOARD;
COMMONWEALTH OF VIRGINIA,

          Defendants-Appellees.
                          ORDER AND JUDGMENT *


Before LUCERO, McKAY, and GORSUCH, Circuit Judges.


      William Church was convicted in Virginia of rape and forcible sodomy and

for those crimes sentenced to prison. Thanks to an interstate compact,

Mr. Church finds himself serving his Virginia sentence in an Oklahoma state

prison. In this pro se 42 U.S.C. § 1983 action, originally filed in Oklahoma

federal court, Mr. Church seeks relief on an array of claims against various

officials in Oklahoma and Virginia alike. The magistrate judge assigned to the

case ultimately prepared three separate reports and recommendations assessing all

of Mr. Church’s claims. And after careful review, we are convinced the district

judge was right to adopt the magistrate judge’s recommendation to dismiss or

grant summary judgment on all of Mr. Church’s claims. By way of example,

Mr. Church argues his innocence, claiming that he is not the self-same “William

Church” who was convicted of rape and forcible sodomy in Virginia. But




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                        -2-
Mr. Church fails to allege facts suggesting he might have a plausible claim on this

score. And even if he had, to the extent he seeks release or calls into question his

conviction and sentence, Mr. Church’s lawful remedy isn’t a § 1983 damages

action but a habeas petition. See Church v. United States, 2008 WL 5704482

(E.D. Va. 2008) (explaining the same in an earlier case filed by Mr. Church).

      Affirmed.


                                                    Entered for the Court


                                                    Neil M. Gorsuch
                                                    Circuit Judge




                                         -3-